Fish, J.
(dissenting):
The accident which caused the damage occurred at the railroad crossing upon the principal business street in the central part of a city. An engine was upon one of the railroad tracks approaching the crossing. It was the duty of the gate tender, in just that crisis, to lower the gates to prevent travelers with teams from driving upon the tracks in front of the approaching engine. If he had failed to do so under the circumstances, it would have been a plain case of negligence, so that if from his failure to do so, any casualty had occurred, the defendant would have been liable in dam*443ages. He then did only his duty. It mattered not that plaintiff’s team had got started to cross from the west side. Teams from the east side were to be protected, even if it left plaintiff’s horse in an attitude of danger. So no negligence or wrong is Chargeable against defendant in consequence of the lowering of the east gate. The plaintiff seemed to think that ■— because the gates of defendant were open, he was at liberty to drive on and upon the railway tracks, without heed to the danger of the situation; as the defendant maintained gates and the gates were open when he reached the crossing, he was absolved from the exercise of any cafe or watchfulness against the dangers of approaching trains. In this he was mistaken. The law1 did not require defendant to maintain such gates, but they were a proper device as an additional protection against the hazards of the crossing, yet it was none the less the duty of plaintiff’s driver, as he approached the crossing, to keep a sharp ' look out, to use both of his eyes and ears to note the chance of an approaching train. (Weber v. N. Y. C. & H. R. R. R. Co., 58 N. Y., 451; Gorton v. Erie R. R. Co., 45 id., 660; McGrath v. N. Y. C. & H. R. R. R. Co., 59 id., 468; Tolman v. S. B. & N. Y. R. R. Co., 98 id., 198.) So that when plaintiff’s driver drove upon the railroad track, just as a train was approaching, which made it proper for defendant to lower the gates, he got in that situation by his own act, for which he was at least as much at fault as defendant.
Again, the defendant is not liable because the noise of the gates, or because the movement in lowering it, frightened plaintiff’s horse. As well might it be held that defendant would be liable if the horse had been frightened at an approaching engine. Many horses are unmanageable in the presence of a railroad train, and much frightened at the noise and appearance of a passing engine. But it cannot be held that because some horses are so frightened, that it is negligent or wrongful for a company to operate its road with steam engines.
The gates were verv proper contrivances, maintained solely for the greater protection to the people who had occasion to cross the track. They cannot be managed without some noise; and the vertical movement, as occasion demands, may (to a horse) have a formidable appearance, and yet it is entirely proper to use them. It was not an unlawful act to use the gate in question. The *444defendant, then, is not chargeable with negligence because plaintiffs horse was frightened by the movement of the gate.
Although the great preponderance of evidence is against the allegation that the east gate, as lowered, struck the head of the horse, yet that question is not important, because the proof is too clear to admit of a doubt that the east gate was lowered when plaintiff’s horse was about midway between the east and west gates, which was a distance of about eighty feet.
The witness Sebastian Putman, the husband of plaintiff, who was driving the horse, states the case as follows: “ When I had got about half way through they lowered the gates, and then the horse got frightened with the noise over head, and squatted and then sprang forward.” And again: “As the gates were being lowered and the noise was being heard', the horse squatted and sprang forward with all his might. He dodged down when the noise was heard over his head. The board was being lowered in front of' him, right over his head, and he jumped. I think it must have been about half way between the two gates when they commenced to lower the gates.” This testimony of the man who was driving the horse, and who was biased in favor of plaintiff, probably puts the case as strongly for the plaintiff as the facts will admit. He does not testify that the gate touched the animal as he passed under the east gate; but his testimony is to the effect that when he was about forty feet from the east gate they began to lower the gate; that his horse was frightened at it, sprang forward with such energy that he was unable to hold him, and so passed the east gate. If the gate and the horse came in collision, it was because the horse thrust himself upon it in consequence of the fright caused by the action of the gate; so that all there was of the extraordinary motion of the horse was caused by reason of his being frightened at the motion of the gate ; and for that cause the defendant is not liable.
I think the court below ought to have charged the jury, as requested, that the lowering of the gate, to give notice to travelers that an engine was crossing, could not be held to be unlawful or negligent, although plaintiff’s horse was on the 'crossing at the time.
The' defendant’s counsel also requested the court to charge the jury that if the proximate cause of the injury to the horse, and other property of the plaintiff, was the breaking of a defective rein, *445the plaintiff cannot recover, even though the horse was primarily frightened at the railroad crossing. The court declined so to charge, and defendant’s counsel excepted. I think the exception was well taken.
If the jury had found, as matter of fact, that the proximate cause of the injury to the horse and other property was the breaking of a defective rein, it would have been equivalent to a finding that the plaintiff’s husband, who was driving the horse, was guilty of contributory negligence in driving through a city and across a railroad track, in the presence of danger, with an insufficient or defective rein. The facts would have justified such a verdict.
The horse had crossed the track and passed the gate in safety. If the rein had not broken, there is reason to believe that the animal would have been restrained, and finally curbed, without overturning the wagon or getting loose. The damage came only from the upsetting of the wagon, after one rein had broken, and the horse was thus pulled suddenly around upon the sidewalk where the driver was disabled and the horse got away from him. It was not an answer to the proposition that the witness Putman had testified that the harness was in good condition before the accident, or that the break of the rein was a new one. He also testified that it was a second-hand harness when he bought it; and I think a jury would be fully justified in finding that a rein that for any cause was so weak that it could be broken by the strength of a driver was an insufficient and defective rein to rely upon under such circumstances.
The judgment below should be reversed and case remitted to the County Court; new trial granted, costs to abide event of the action.
Judgment affirmed, with costs.